By the Court
We are pot aw'are of any law by which $he defendant in this instance is liable to pay for the main» tenance of a prisoner committed on a writ of capias ad sa-iisfactepdumi The act of 1773, cli. 4. sec. 9, relied upon for the plaintiff, seems alone to contemplate a case where the party at whose instance the pr isoner is confined, thinks proper to discharge him atid he should prove unable to pay Ibis fees. But as this case states the prisoner to be fully able to pay his fees, and that he has never been discharged Thy defendant, the court can perceive no ground on which the «Meadagí saa be made liable te the plaintiff's desgaaf»